Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 2, 6, 14, 19, 25, 32, 34, 36, 40, 48, 61, 62, 73, 83, 94, 98, 125, 129, 135, 141, 144, 146, 149 and 172-184 are pending in the present application.  Claims 19, 25, 40, 61, 62, 73, 83, 125, 141, 146, 149, 179 and 180 stand withdrawn from further consideration as being drawn to a nonelected invention. Claims 1, 2, 6, 14, 32, 34, 36, 48, 94, 98, 129, 135, 144, 172-178 and 181-184 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 94,129,135 and 144 under 35 USC 103 over Teow (WO 2012/096718) is maintained and 172-177 and 181 are rejected under 35 USC 103 over Teow (WO 2012/096718).
Teow teaches compositions comprising oleanolic triterpenoid compounds, such
as:

    PNG
    media_image1.png
    156
    373
    media_image1.png
    Greyscale
wherein
M3 may be H, alkali metal, aliphatic group or aromatic group and 
R61, R62, R63, R64, R65, R66 and R67 separately may be H, hydroxyl, amino or aliphatic group, for use in treating liver diseases (see the entire article, especially paragraphs 0001, 0024-0026, claim 14). The reference exemplifies:

    PNG
    media_image2.png
    219
    360
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    209
    322
    media_image3.png
    Greyscale
  and 
    PNG
    media_image4.png
    219
    338
    media_image4.png
    Greyscale

The instant claims differ from the reference by reciting compounds not exemplified by the reference, such as,

    PNG
    media_image5.png
    151
    224
    media_image5.png
    Greyscale
(see for example, instant claim 135).

However, as noted above, the reference teaches R61 and/or R62 as alkyl, hydroxyl or amino.  Therefore, modification of any of the exemplified prior art compounds, including

    PNG
    media_image4.png
    219
    338
    media_image4.png
    Greyscale
by replacing the 4α-methyl groups with a hydroxyl or amino group would have been obvious to the skilled artisan in the art at the time of the present invention. The motivation would be based on the teaching by the reference that the compound(s) obtained can be used in the prior art compositions and, thus, useful for treating liver diseases.
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant argues
The reference covers the use of various compounds for use in treating liver disorders and no reasons are provided why one of these compounds should be selected for further modification from all the other compounds disclosed by the reference;
Even if a person of skill in the art would have chosen CDDO, CDDO-Me and CDDO-Im, only after improbable selections, would the skilled artisan be able to start down the path of tackling the synthetic challenges of making any of the presently claimed compounds, none of which had ever been made before;
The actions fail to appreciate the improved biological properties of the claimed compounds relative to the compounds disclosed in Teow; the reference is silent to inhibition of any particular specific biological target;
The vast majority of the claimed compounds exhibit reduced Nrf2 activity relative 

The newly added claims differ from the previously pending claims at least in the possible selections for variable Y, i.e., claim 172 does not permit the Y group to contain a carbonyl or cyano group directly attached to the C17 position.
Applicant’s argument was considered but not persuasive for the following reasons.
	The fact that the reference teaches a variety of compounds does not nullify its teaching of CDDO, CDDO-Me and CDDO-Im.  The rejection above does not leave applicant to pick and choose from a list of generic permutations.  Specific compounds, i.e., CDDO, CDDO-Me and CDDO-Im, were pointed out for testing against instant compounds that solely differed in one respect from compounds claimed herein.  The fact that there are other examples in Teow that are less similar to what is being claimed does not lessen the validity of the rejection since most references have aspects in them which are less pertinent to claims being examined. The presence of such material does not undermine what the reference additionally teaches. Applicant’s attention is directed to MPEP § 2144.09.
As noted above, the closest prior art compounds differ from the claimed invention in a single position.  The sole difference necessary to arrive at applicant’s compound(s) are within the teachings of Teow, i.e., the reference teaches R61 and/or R62 as alkyl, hydroxyl or amino and, thus, replacing one of R61 and/or R62 with hydroxyl or amino is rendered prima facie obvious.  Based on the teaching of Teow, the skilled artisan would have the reasonable expectation the compounds would be useful in treating liver diseases as taught by the reference.

However, what is argued as improved biological properties is seem as difference in potency, which would be expected in the pharmaceutical/medical art.  As shown by applicant, even amongst the claimed compounds there is vast difference in potency.
Applicant also seems to be arguing that there would be synthetic challenges in making the compounds.  However, as noted in the present specification, the skilled artisan would appreciate that many changes can be made and still obtain similar result without departing from the claimed invention (see page 110, lines 14-21).  
Lastly, applicant argues the newly added claims differ from the previously pending claims at least in the possible selections for variable Y, i.e., claim 172 does not permit the Y group to contain a carbonyl or cyano group directly attached to the C17 position.
However, claim 172 defines Y as alkyl or substituted versions thereof.  According to the definition of the present specification, “substituted” implies one or more hydrogen can be replaced for example, with oxo, methoxy, etc. (see paragraph bridging pages 99-100).  Based on said definition, a C1 substituted with oxo and methoxide, i.e., -C(O)OCH3, falls within the claimed definition of Y as set forth in claim 172.
For these reasons and those given in previous Office Actions, the rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 94,129,135 and 144 under 35 USC 103 over Teow 

The rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 129, 135 and 144 under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018) is maintained and claims 172-177 and 181 are rejected under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018).
Jiang et al. teaches derivatives of oleanolic acid of the formula:

    PNG
    media_image6.png
    309
    358
    media_image6.png
    Greyscale
, such as, 
    PNG
    media_image7.png
    163
    229
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    181
    233
    media_image8.png
    Greyscale
, etc., with antioxidant and antiinflammatory properties (see the entire article, especially Abstract, page 3, line 2 - page 4, line 29; page 11, compounds 63301 and 63302).  The reference also teaches R4 and R5 are independently alkyl or substituted alkyl and Y is cyano or –C(O)Ra (see page 3, page 3, line 7 – page 4, line 29).
The instant claims differ from the reference by reciting compounds not exemplified by the reference. For example, compounds wherein R2 is -(CH2)s-NR5’(R6) or -(CH2)q-C(0)-R5” (see instant claim 2) or such as:

    PNG
    media_image9.png
    199
    222
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    167
    223
    media_image10.png
    Greyscale
(see instant claim 135);
4 and R5 are independently alkyl or substituted alkyl (see page 7, line 19).  Non-limiting examples of substituted alkyl groups as set forth by the reference are:

    PNG
    media_image11.png
    167
    633
    media_image11.png
    Greyscale
(see page 22, lines 6-11).
Therefore, modification of any of the exemplified prior art compounds by replacing the methyl group with one of the substituted alkyl groups taught by the reference would have been within the level of skill of the ordinary artisan in the art at the time of the present invention. The motivation is based on the teaching by the reference that the compounds obtained would also be useful antioxidant and anti-inflammatory agents. Additionally, the reference teaches and defines isomers:

    PNG
    media_image12.png
    147
    643
    media_image12.png
    Greyscale
(see page 35, lines 8-12).  Therefore, the claimed compounds, which are stereoisomers of the exemplified prior art compounds are rendered prima facie obvious.

Response to Arguments
Applicant argues
In order to arrive at the claimed compounds two modification are necessary;
The presently claimed compounds have a different biochemical profile, Jiang does not disclose the IL17 inhibitory activity of the compounds therein and the claimed compounds exhibit reduced Nrf2 activation relative to the prior art compounds;
The action cites two compounds that do not possess C4 geminal dimethyl substitution and provides no rational as to why a person would select these compounds as a starting place for modification and
The newly added claims differ from the previously pending claims at least in the possible selections for variable Y, i.e., claim 172 does not permit the Y group to contain a carbonyl or cyano group directly attached to the C17 position.
Applicant’s argument was considered but not persuasive for the following reasons.
For the record, the two compounds cited by the Office Action were given as examples of the compounds taught by the reference.  The two compounds were cited because they show substituted alkyl at C4.  As indicated above, the reference teaches stereoisomers and that R4 and R5 are independently alkyl or substituted alkyl.  The claimed compounds include compounds wherein C4 can be substituted with one or two substituted alkyl groups.  Therefore, contrary to applicant’s argument only a single modification of the exemplified prior art compounds would be needed, i.e., (i) change in stereochemistry at C4 or (ii) substitution of the C4 methyl group.  
Other compounds of the reference could also be modify to obtain the claimed compounds.  For example, 

    PNG
    media_image13.png
    132
    238
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    141
    202
    media_image14.png
    Greyscale
and 
    PNG
    media_image15.png
    137
    248
    media_image15.png
    Greyscale
as exemplified by the reference would require only substitution on 4α-methyl or both methyl groups of C4.
A reference is evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).  The fact that the compounds are taught by the reference to possess activity is sufficient to make modifications as taught therein. The reference teaches the compounds have antioxidant and antiinflammatory properties and, thus, the skilled artisan would have the reasonable expectation that any of the compounds of prior art genus would have said properties.
Applicant argues the presently claimed compounds have a different biochemical profile, Jiang does not disclose the IL17 inhibitory activity of the compounds therein and the claimed compounds exhibit reduced Nrf2 activation relative to the prior art compounds.
It is noted that the prior art compounds are encompassed by the broad genus set forth in the present specification and applicant’s claim of different biochemical profile was not disclosed in the present application.  As noted by the court in In re Herr, 50 CCPA 705, 709 (1962), "when an advantage is not disclosed in appellant's application" he is "not in a favorable position to urge it as a basis for the allowance of claims".  As shown in the present specification, the prior art compounds and the claimed compounds have similar properties.  Differences in potencies of the compounds in regards to Nrf2 
Lastly, applicant argues the newly added claims differ from the previously pending claims at least in the possible selections for variable Y, i.e., claim 172 does not permit the Y group to contain a carbonyl or cyano group directly attached to the C17 position.
As noted above in paragraph #4, claim 172 defines Y as alkyl or substituted versions thereof.  According to the definition of the present specification, “substituted” implies one or more hydrogen can be replaced for example, with oxo, methyoxy, etc. (see paragraph bridging pages 99-100).  Based on said definition, a C1 substituted with oxo and methoxide, i.e., -C(O)OCH3, falls within the claimed definition of Y as set forth in claim 172.
For these reasons, the rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 129, 135 and 144 under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018) is maintained and claims 172-177 and 181 are rejected under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018).

The rejection of claims 1, 2, 32, 34, 36, 48, 98, 129, 135 and 144 under 35 USC 103 over Anderson et al. (US 2010/0056777) is withdrawn.

Claims 1, 2, 6, 14, 32, 34, 36, 48, 94, 98, 129, 135, 144, 172-178 and 181-184 

Meyer et al. teaches a method of treating obesity using antioxidant inflammation modulators, for example, triterpenoids of the structure:

    PNG
    media_image16.png
    261
    342
    media_image16.png
    Greyscale
wherein
 
    PNG
    media_image17.png
    174
    580
    media_image17.png
    Greyscale

R3 is acyl or heteroaryl and exemplifies compounds such as:

    PNG
    media_image18.png
    218
    307
    media_image18.png
    Greyscale
, 
    PNG
    media_image4.png
    219
    338
    media_image4.png
    Greyscale
, 
    PNG
    media_image2.png
    219
    360
    media_image2.png
    Greyscale
, 
    PNG
    media_image19.png
    137
    217
    media_image19.png
    Greyscale
, etc. (see the entire article, especially page 3, line 9 – page 4, line 15; page 16, line 16 – page 17, line 10; Table bridging pages 41-42; definition of heteroaryl, page 24, line 17 – page 25, line 2 and definition of acyl, page 25, line 24 – page 26, line 9).
2 is hydroxyl as shown in applicant’s elected species:

    PNG
    media_image20.png
    148
    241
    media_image20.png
    Greyscale
or R2 is substituted alkyl, such as, 
    PNG
    media_image21.png
    192
    237
    media_image21.png
    Greyscale
(see for example, claims 135 and 182-184).
However, as noted above, the reference teaches 

    PNG
    media_image17.png
    174
    580
    media_image17.png
    Greyscale
 R3 is acyl or heteroaryl.  The term “substituted alkyl” is set forth as:

    PNG
    media_image22.png
    250
    633
    media_image22.png
    Greyscale
(see page 21, lines 6-14).
Based on the teachings of the reference, modification of any of the prior art compounds as taught by Meyer et al. to obtain compounds as recited by the instant 

    PNG
    media_image4.png
    219
    338
    media_image4.png
    Greyscale
or 
    PNG
    media_image2.png
    219
    360
    media_image2.png
    Greyscale
, by substituting one or both of the C4 methyl groups or replacing one of the C4 methyl group with groups such as hydroxyl or alkoxy as well as replacing the C17 group as exemplified by the prior art with a heteroaryl, as recited by the elected species, would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  The motivation is based on the teaching by the reference that the compounds obtained would also be useful antioxidant inflammation modulators. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA P BADIO/Primary Examiner, Art Unit 1628